Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-7-2009

Catherine Walsh v. John Quinn
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3884




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Catherine Walsh v. John Quinn" (2009). 2009 Decisions. Paper 1392.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1392


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 08-3884
                                     ___________

                                CATHERINE WALSH,
                                              Appellant

                                           v.

                      JOHN QUINN; FRANCIS J. KLEMENSIC
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                          (D.C. Civil Action No. 07-cv-00328)
                    District Judge: Honorable Maurice B. Cohill, Jr.
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 27, 2009

           Before: RENDELL, FUENTES AND ALDISERT, Circuit Judges

                              (Opinion filed: May 7, 2009)

                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Pro se appellant Catherine Walsh challenges the District Court’s dismissal of her

complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure and denial of her

motion for leave to amend her complaint. For the reasons below, we will affirm the
District Court’s orders.

                                            I.

       In 2000, Walsh, who was then represented by counsel, filed a medical malpractice

suit in the Erie County, Pennsylvania, Court of Common Pleas. Judge John A. Bozza

presided over the case and John Quinn and Francis Klemensic represented defendants

Dennis Borozon, M.D. and St. Vincent Health Center. On June 4, 2004, three days before

the trial was to begin, the defendants moved for summary judgment. Four days later,

Walsh moved for leave to file an amended complaint. The trial court denied Walsh’s

motion and granted the defendants’ motions for summary judgment. On July 11, 2005,

the Pennsylvania Superior Court affirmed the trial court’s decision.

       Two-and-one-half years later, on November 26, 2007, Walsh filed the current

complaint in the United States District Court for the Western District of Pennsylvania.

She alleges that Quinn and Klemensic—the attorneys for the defendants in her state

case—conspired with Judge Bozza to interfere with her due process rights. Walsh asserts

that in 2003 Bozza formed a medical malpractice workgroup in response to a medical

malpractice case he had presided over in which the jury awarded substantial damages to

the plaintiff. According to Walsh, Bozza named Quinn and Klemensic to the workgroup,

and throughout 2003 and 2004, “upon information and belief,” they had ex parte

communications about her case. She believes that “Quinn and Klemensic along with

Bozza acted unlawfully together to violate [her] rights by making sure that her case was



                                             2
terminated in favor of the defendants. Quinn and Klemensic had to have worked with

Judge Bozza to end the case improperly.”

       The District Court, upon motion by Quinn and Klemensic, dismissed Walsh’s case.

The District Court first determined that it lacked jurisdiction under the Rooker-Feldman

doctrine.1 See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia

Court of Appeals v. Feldman, 460 U.S. 462 (1983). The District Court then found that,

even if it did have jurisdiction, Walsh’s conspiracy claim, as assessed under 42 U.S.C. §

1983, failed because she did not plead sufficient facts to demonstrate that Quinn and

Klemensic could be treated as having acted “under color of state law.”

       Ten days after the District Court dismissed her complaint, Walsh’s counsel sought

to withdraw from the case and Walsh filed pro se a motion for reconsideration and for

leave to file an amended complaint. Walsh asserted that she should be allowed to amend

her complaint because she “ha[d] new information which she feels will strongly impact

the case against defendants Quinn and Klemensic.” On September 8, 2008, the District

Court denied Walsh’s motions. Walsh now appeals.

                                            II.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over an

order dismissing a complaint for failure to state a claim. Angstadt v. Midd-West Sch.




       1
            We need not address the District Court’s ruling pursuant to the Rooker-
Feldman Doctrine because we are affirming on other grounds.

                                             3
Dist., 377 F.3d 338, 342 (3d Cir. 2004). “We accept as true all factual allegations in the

complaint and will affirm . . . only if it is certain that no relief can be granted under any

set of facts which could be proved.” Steamfitters Local Union No. 420 Welfare Fund v.

Philip Morris, Inc., 171 F.3d 912, 919 (3d Cir. 1999) (internal quotation and citation

omitted).

       As the District Court explained, a claim for a violation of civil rights under 42

U.S.C. § 1983 can be sustained only if a defendant has deprived a plaintiff of a federal

constitutional or statutory right while acting under color of state law. Kaucher v. County

of Bucks, 455 F.3d 418, 423 (3d Cir. 2006). Walsh claims that Quinn and Klemensic

acted under color of state law by conspiring Judge Bozza, a state actor. To allege such a

conspiracy, the complaint must specifically present facts tending to show agreement and

concerted action to deprive the plaintiff of his or her rights. Crabtree v. Muchmore, 904

F.2d 1475, 1476 (10th Cir. 1990); Dennis v. Sparks, 449 U.S. 24, 27-28 (1980).

       Assuming Walsh’s allegations to be true, as we must, and viewing the facts in the

light most favorable to Walsh, we conclude that there is no set of facts from which we

can infer an understanding among Judge Bozza, Quinn, and Klemensic to deprive Walsh

of her constitutional rights. Walsh attempts to tie Judge Bozza’s and the lawyers’

involvement with the medical malpractice workgroup—which she suggests was formed to

curb plaintiffs’ damages in medical malpractice cases—to supposed ex parte

conversations about her case, to the dismissal of her case. However, she presents nothing



                                               4
more than vague inferences and ambiguous allegations. And as the District Court

articulated in its opinion, mere allegations of joint action or a conspiracy are not sufficient

to survive a motion to dismiss. See Crabtree, 904 F.2d at 1476. In sum, as nothing in the

complaint demonstrates the existence of any concerted effort between Judge Bozza and

the attorneys, we agree with the District Court’s determination that Walsh failed to

demonstrate that the attorneys acted under color of state law. It was thus appropriate for

the District Court to dismiss Walsh’s complaint.

       Walsh also complains that the District Court abused its discretion by denying her

motion to amend her complaint, which she filed after the District Court dismissed her

case. As Walsh points out, refusals to grant leave to amend are reviewed for abuse of

discretion. In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997).

However, “[a]lthough Rule 15 vests the District Court with considerable discretion to

permit amendment ‘freely . . .when justice so requires,’ Fed. R. Civ. P. 15(a), the

liberality of the rule is no longer applicable once judgment has been entered. At that

stage, Rules 59 and 60 govern the opening of final judgments,” and amendment is not

allowed unless the judgment is set aside or vacated under one of those rules. Ahmed v.

Dragovich, 297 F.3d 201, 207-08 (3d Cir. 2002) (citing 6 Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure, § 1489).

       Walsh filed her motion for reconsideration within ten days of the District Court’s

dismissal of her case; however, neither Rule 59 nor Rule 60(b) provides relief. She failed



                                              5
to demonstrate any basis for granting her motion, such as an applicable intervening

change in controlling law, new evidence, clear error of law or fact, or manifest injustice.

See Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). Moreover,

Walsh did not allege any new facts when proposing to file an amended complaint—she

stated only that she “has new information which she feels will strongly impact the case

against defendants Quinn and Klemensic.” The District Court thus did not abuse its

discretion by denying Walsh’s motion to amend her complaint after her case had been

dismissed.

       For these reasons, we will affirm the District Court’s orders.




                                             6